Donald L. Corbin, Judge, concurring. I concur with the majority’s opinion. The Arkansas Supreme Court has held that a recipient may be required to repay unemployment benefits erroneously received even if the claimant is not at fault. Whitford v. Daniels, 263 Ark. 222, 563 S.W. 2d 469 (1978). The Whitford case indicated that one factor in determining equity and good conscience is the financial condition of the claimant. The claimant in Whitford was required to make repayment based on his testimony that he had a $4,000 savings account. The objectives of employment security legislation were enunciated by the Supreme Court of the United States in California Department of Human Development v. Java, 402 U.S. 121 (1971). “Unemployment benefits,” the Court stated, “provide cash to a newly unemployed worker at a time when otherwise he would have nothing to spend, serving to maintain the recipient at subsistence levels without the necessity of his turning to welfare or private charity.” Just as achievement of these objectives require prompt payment of benefits, so it must require the Employment Security Agency, in equity and good conscience, not to recover overpaid benefits from a claimant already living at bare subsistence level. More than just a showing of hardship, however, may provide the necessary showing that equity and good conscience bar recovery of an overpayment. In Gilles v. Department of Human Resources Development, 113 Cal. Rptr. 374, 521 P. 2d 110 (1974), the Supreme Court of California construed a provision of the California Employment Security Act similar to Ark. Stat. Ann. § 81-1107(f)(2) (Repl. 1976). The California court found that, in determining whether equity and good conscience required waiver of recovery of overpayments, the employment agency should consider a number of elements. These included: (1) the cause of the overpayment; (2) whether the claimant received only normal unemployment benefits or some extra duplicative benefits; (3) whether the claimant changed his position in reliance upon the receipt of benefits; and ( 4 ) whether recovery of the overpayment, by imposing extraordinary hardship on the claimant, would tend to defeat the objectives of the Employment Security Act. While I have no objection to the result of the majority opinion, I think it would be best to remand this matter to the Board of Review for another hearing and a determination setting out the specific factors which the Board uses in deciding the issue of equity and good conscience.